Title: To James Madison from Thomas Jefferson, 18 October 1823
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Oct. 18. 23.
        
        I return you mr. Coxe’s letter which has cost me much time at two or three different attempts to decypher it. Had I such a correspondent I should certainly admonish him that if he would not so far respect my time as to write to me legibly, I should so far respect it myself as not to waste it in decomposing and recomposing his hieroglyphics.
        The jarrings between the friends of Hamilton and Pickering will be of advantage to the cause of truth. It will denudate the monarchism of the former and justify our opposition to him, and the malignity of the latter which nullifies his testimony in all cases which his passion can discolor. God bless you, and preserve you many years.
        
          Th: Jefferson
        
       